Citation Nr: 0938137	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  04-43 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1.  Entitlement to a compensable disability rating for 
granuloma, secondary to elective vasectomy, claimed as 
testicular pain, for the period prior to April 5, 2007.  

2.  Entitlement to an evaluation in excess of 20 percent for 
granuloma, secondary to elective vasectomy, claimed as 
testicular pain, for the period from April 5, 2007.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to 
November 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.  Jurisdiction was 
subsequently transferred to the RO in Newark, New Jersey.

The Veteran and his wife presented testimony at a Board 
hearing chaired by the undersigned Acting Veterans Law Judge 
in June 2006.  A transcript of the hearing is associated with 
the Veteran's claims folder.

When this case was previously before the Board in August 
2006, it was remanded for further development.  It has since 
returned to the Board for further appellate action.

While this case was in remand status, the schedular rating 
for the disability was increased to 20 percent, effective 
April 5, 2007.  This action did not satisfy the Veteran's 
appeal.


FINDING OF FACT

Throughout the period of this claim, the Veteran's granuloma 
secondary to elective vasectomy has been productive of 
urinary frequency with a daytime voiding interval between 1 
and 2 hours or awakening 3 to 4 times per night.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for the 
Veteran's granuloma secondary to elective vasectomy for the 
period prior to April 5, 2007 have been met; the criteria for 
an evaluation in excess of 20 percent have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 
4.115a, 4.115b, Diagnostic Code 7599-7529 (2009).

2.  The criteria for an evaluation in excess of 20 percent 
for the Veteran's granuloma secondary to elective vasectomy 
for the period from April 5, 2007 have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 
4.115a, 4.115b, Diagnostic Code 7599-7529 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letters mailed in April 2003 and September 2006.  
They provided appropriate notice with respect to the 
effective-date element of the claim.  They also included 
information on how VA determines the disability rating by use 
of the rating schedule, and provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include treatment records, 
Social Security determinations, statements from employers 
concerning the impact of the disability on the Veteran's 
employment, and statements from persons concerning their 
observations of how the disability has affected the Veteran.  
They also informed the Veteran of the assistance that VA 
would provide to obtain evidence on his behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the Veteran's entitlement to an increased rating.  In any 
event, the Veteran was provided the specific criteria for 
rating the disability in the Supplemental Statement of the 
Case. 

Although the September 2006 letter was mailed after the 
initial adjudication of the claim, the Board finds that the 
Veteran has not been prejudiced by the timing of this letter.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the Veteran's claim in November 2007.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained 
to the extent possible.  The Board notes that in compliance 
with the Board's August 2006 remand instructions, the Appeals 
Management Center sent a letter requesting that the Veteran 
return an enclosed Authorization and Consent to Release 
Information form pertaining to outstanding treatment records 
from Dr. Koota.  No response from the Veteran was received 
and consequently, no additional records were obtained.  It is 
the responsibility of veterans to cooperate with VA.  See 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Moreover, the Court 
has held that VA's duty to assist a veteran in developing the 
facts and evidence pertinent to a veteran's claim is not a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In light of the Veteran's failure to cooperate in 
the development of his claim, the Board will decide the claim 
based on the evidence of record.  

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

The rating code does not contain an entry for testicular 
pain.  When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

Diseases of the genitourinary system result in disabilities 
related to renal or voiding dysfunctions, infections, or a 
combination of these.  When diagnostic codes refer to these 
specific areas of dysfunction, only the predominant area of 
dysfunction shall be considered for rating purposes.  38 
C.F.R. § 4.115a.

Urinary frequency with a daytime voiding interval between two 
and three hours or awakening to void two times per night 
warrants a 10 percent disability evaluation.  A 20 percent 
evaluation is warranted for a daytime voiding interval 
between one and two hours or awakening to void three to four 
times per night.  A 40 percent evaluation is assigned for a 
daytime voiding interval of less than one hour or awakening 
to void more than five times per night.

While there is no specific Diagnostic Code for impotence or 
erectile dysfunction, these conditions are generally rated by 
analogy under Diagnostic Code 7522, which provides for a 20 
percent rating for deformity of the penis with loss of 
erectile power.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected granuloma, secondary to elective vasectomy.  
The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to this 
disability.  In this regard the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Veteran was granted service connection for granuloma 
secondary to elective vasectomy-claimed as testicular pain-
in a July 1999 rating decision.  The disability was 
considered noncompensably disabling.  The Veteran filed the 
instant claim for an increase in November 2001, contending 
that his disability has increased in severity such as to 
warrant a higher rating.  He appeals a July 2003 rating 
decision continuing the noncompensable disability rating.  In 
November 2007, as indicated above, the Veteran's appeal was 
partially granted and the disability evaluation was increased 
to 20 percent.  The Board notes that the Veteran was also 
granted entitlement to special monthly compensation based on 
loss of use of a creative organ at that time.

In response to his claim, the Veteran was afforded a VA 
examination in January 2003.  The examiner noted a history of 
a bilateral vasectomy in October 1993, after which the 
Veteran has complained of pain in the scrotum, mainly on the 
left side.  A left epididymectomy and hydrocele removal in 
July 2001 was also indicated.  A physical examination 
revealed that the right vas defect was palpable and there was 
no significant enlargement of the right epididymis.  The left 
testicle was smooth and nontender.  There was no epididymis 
on the left side and the vas was not palpable.  The area of 
the left spermatic cord was somewhat tender to palpation.  
The Veteran's condition was assessed as persistent pain in 
the left hemiscrotum, status post left epididymectomy and 
hydrocelectomy and persistent, but less severe, pain on the 
left side.

The Veteran was afforded another VA examination in May 2005.  
At that time, the Veteran's pain had remained unchanged since 
the epididymectomy.  The Veteran reported that the left 
testicle felt as though someone was constantly putting 
pressure on that side.  He stated that he avoided sex due to 
the persistent pain.  Upon physical examination, the examiner 
noted that the scrotum was soft and normal, and the testes 
were normally descended.  There was no clinical varicocele 
and no clinical hydrocele on either side.  The epididymis was 
palpable and nontender.  The left epididymis was surgically 
absent.  The examiner also noted significant tenderness of 
the left spermatic cord, which could be traced up the cord to 
the level of the external ring.  The Veteran's condition was 
assessed as status-post elective vasectomy and left 
epididymectomy, with left orchalgia and pain in the left 
spermatic cord and a new onset of lack of libido and 
occasional difficulty with climax and ejaculation.  

The record also contains an October 2005 report from Dr. 
Koota at the Genitourinary Surgeons of New Jersey, PA.  Upon 
examination, the examiner found no evidence of lesions, 
asymmetry or tenderness of the penis.  The urethral meatus 
was of normal size, shape, and color.  The scrotum and right 
testicle were normal, while the left testis was smaller, 
softer, and tender.  The examiner's impression was of chronic 
and at times debilitating left orchalgia.

The Veteran was afforded a final VA examination in April 
2007.  During the examination, the Veteran reported symptoms 
of nocturia 2 to 3 times per night, and a daytime urgency to 
urinate about every 1 to 2 hours; however, he indicated that 
he does not actually void every time, and voids about 5 to 6 
times per day.  He stated that these symptoms began about 5 
to 6 years ago.  He had no complaint of urinary incontinence.  
Moreover, the Veteran reported symptoms of pain in the left 
scrotum, aggravated by strenuous activity and strain.  He 
reported that he has had no erections, and that he 
experiences pain upon contact during sexual.  However, he 
reported that he sometimes wakes up with an erection, so he 
is probably able to climax and ejaculate.  He speculated that 
if pain were not an issue, he would probably have a normal 
sex life.

Upon examination, the examiner observed tenderness in the 
region of the cord above the left testicle.  There were no 
masses or granuloma clinically palpable.  The Veteran was 
assessed with pain of the left side of the scrotum secondary 
to a bilateral vasectomy.  The examiner opined that the 
vasectomy and epididymectomy are not the proximate cause of 
the libido loss or erectile dysfunction; however, he found 
that the pain in the area of the left side does have a 
negative impact on the Veteran's sexual functioning and that 
erectile dysfunction was secondary to pain in the genital 
area.

During his June 2006 Board hearing, the Veteran testified 
that the most prominent symptom of the disability was pain, 
particularly on the left side.  He noted that the area was 
very tender to touch.  The Veteran's representative reported 
that the Veteran had to void at least once an hour during the 
day and approximately 3 to 4 times a night.  The Veteran's 
wife noted that the Veteran could not hold an erection and 
that he had to constantly go to the bathroom.  

Based on the foregoing evidence, the Board finds that the 
Veteran is entitled to a 20 percent disability rating for the 
entire period on appeal, both prior to and after April 5, 
2007.  The findings of the April 2007 examiner indicate that 
the Veteran's granuloma secondary to his vasectomy is 
productive of a daytime voiding interval between 1 and 2 
hours, and nocturia approximately 3 to 4 times per night, 
supporting a 20 percent rating.  A higher 40 percent rating 
is not warranted because the evidence fails to establish that 
the Veteran's daytime voiding interval is less than 1 hour or 
that he awakens to void 5 times or more per night.

With respect to the period before April 5, 2007, the Board 
has determined that the evidence of record indicates that the 
symptomatology which provides a basis for a 20 percent rating 
for urinary frequency was also present prior to April 5, 
2007.  While the findings of previous VA examinations from 
2003 and 2005, as well as private medical records, do not 
discuss urinary frequency, the Board notes that in his 
hearing testimony and April 2007 examination the Veteran 
reported urinary frequency problems beginning many years ago, 
covering the period of this appeal.  Therefore, the Board 
believes that a 20 percent rating for the period on appeal 
prior to April 5, 2007, is in order.  

The Board has considered whether there is any other schedular 
basis for awarding the Veteran a higher rating, but has found 
none.  In particular, the Board notes that the Veteran is not 
entitled to a compensable rating for impotence or erectile 
dysfunction under Diagnostic Code 7522.  Such disability is 
manifested by impotency without visible deformity of the 
penis.  In recognition of the Veteran's impotence, he was 
awarded special monthly compensation based on loss of use of 
a creative organ in the November 2007 rating decision.  
Moreover, the Veteran does not report obstructed voiding, 
voiding dysfunction or incontinence, or urinary tract 
infections.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 20 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

Entitlement to a 20 percent evaluation for granuloma, 
secondary to elective vasectomy, claimed as testicular pain, 
for the period prior to April 5, 2007 is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.  

Entitlement to an evaluation in excess of 20 percent for 
granuloma, secondary to elective vasectomy, claimed as 
testicular pain, for the period from April 5, 2007 is denied. 



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


